     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 1 of 18



                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


LOUISIANA NEWPACK SHRIMP, INC.                                CIVIL ACTION

VERSUS                                                        NO. 19-12948-WBV-KWR

OCEAN FEAST OF CHINA, LTD, ET AL.                             SECTION: D (4)

                                      Consolidated with


LONGHAI DESHENG SEAFOOD                                       CIVIL ACTION
STUFF CO. LTD

VERSUS                                                        NO. 20-782-WBV-KWR

LOUISIANA NEWPACK                                             SECTION: D (4)
SHRIMP, INC., ET AL.

                                  ORDER AND REASONS
       Before the Court is Defendants’ Motion for Issuance of Writ of Sequestration.1

The Motion is opposed, 2 Defendants have filed a Reply, 3 and                   Longhai Desheng

Seafood Stuff Co. Ltd. has filed a memorandum in support of the Motion. 4 After

careful consideration of the parties’ memoranda and the applicable law , the Motion

is GRANTED.

       I.      FACTUAL AND PROCEDURAL BACKGROUND

       This consolidated matter arises from a joint venture between Louisiana

Newpack Shrimp, Inc. (“Louisiana Newpack”), Ocean Feast of China (“Ocean Feast”)


1 R. Doc. 78. Unless otherwise specified, all footnotes refer to the docket of the master file, 19-cv-
12948.
2 R. Doc. 81.
3 R. Doc. 84.
4 R. Doc. 79.
      Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 2 of 18



and Indigo Seafood Partners, Inc. (“Indigo”), that operated between 2017 and 2019.

On June 17, 2017, Louisiana Newpack, Ocean Feast and Indigo executed a Joint

Venture Agreement, effective March 15, 2017, to purchase, import and sell Chinese

crabmeat under the OCEANA brand.5 Edward Lee (“Lee”) signed the Joint Venture

Agreement on behalf of Louisiana Newpack, Arthur Zeng signed on behalf of Ocean

Feast, and Jeffrey G. Martinez-Malo signed on behalf of Indigo.6 Under the terms of

the Joint Venture Agreement, Louisiana Newpack served as the financier, Ocean

Feast handled procurement and quality control, and Indigo was responsible for sales

and marketing.7 According to Louisiana Newpack’s First Amended Complaint, under

the Joint Venture Agreement, “Louisiana Newpack is fee -based, meaning that it

receives 2% of the sales amount for general administration expenses and 3% of the

sales amount as compensation. Net profits are divided equally between Indigo and

Ocean Feast, and are distributed every 30 days.” 8

        On or about September 24, 2019, Louisiana Newpack filed a Petition for

Declaratory Judgment, Suit on Open Account and Damages against Ocean Feast,

Indigo, Zeng and Martinez-Malo in Louisiana state court. 9 Louisiana Newpack

alleges that Indigo and Ocean Feast breached the Joint Venture Agreement by selling

crabmeat outside the joint venture despite an exclusivity provision, including to one

of the joint venture’s largest supplier, Longhai Desheng Seafood Stuff Co., Ltd.




5 R. Doc. 1-1 at p. 3; R. Doc. 29 at pp. 3-4; R. Doc. 29-1.
6 R. Doc. 29-1 at p. 5.
7 R. Doc. 29 at p. 4; R. Doc. 29-1 at p. 1.
8 R. Doc. 29 at ¶ 19 (citing R. Doc. 29-1).
9 R. Doc. 1-1.
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 3 of 18



(“Longhai”), and that they should share in the joint venture’s costs and expenses. 10

Indigo and Ocean Feast deny that the Joint Venture Agreement contained any

exclusivity requirement and deny that it requires them to share in the joint venture’s

costs or expenses.11 On October 3, 2019, Zeng, Martinez-Malo, Indigo and Ocean

Feast removed the case to this Court based upon diversity jurisdiction under 28

U.S.C. § 1332.12

       On March 6, 2020, Longhai filed a Complaint for Breach of Contract and Claim

on Open Account in this Court against Louisiana Newpack and Edward Lee, seeking

to recover an outstanding balance $998,188.03 allegedly owed by Louisiana Newpack

for three lots of crabmeat that it purchased from Longhai in November and December

2018.13 The Court consolidated the two cases on May 29, 2020. 14

       On July 24, 2020, Ocean Feast, Indigo, Zeng and Martinez-Malo (collectively,

“Defendants”), filed the instant Motion, seeking the sequestration of certain United

States Customs and Border Protection Agency tariff reimbursements, which are

owned by the joint venture and ultimately payable to Defendants, but are (or soon

will be) in Louisiana Newpack’s possession or control. 15 Defendants claim that

sequestration is necessary to prevent Louisiana Newpack from wrongfully concealing

or disposing of the funds to which Defendants are entitled. Defendants explain that

the crabmeat Louisiana Newpack purchased on behalf of the joint venture was


10 Id. at p. 4.
11 R. Doc. 33.
12 R. Doc. 1.
13 R. Doc. 1 in Civ. A. No. 20-782-WBV-KWR, Longhai Desheng Seafood Stuff Co. Ltd. v. Louisiana

Newpack Shrimp Company, Inc., et al.
14 R. Doc. 54.
15 R. Doc. 78.
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 4 of 18



subject to a 10% duty to the United States Customs and Border Protection Agency,

imposed effective September 2018, which increased to 25% in May 2019.                16



Defendants assert that Louisiana Newpack, as the financier of the joint venture, was

responsible for paying these tariffs on behalf of the joint venture, which amo unted to

$879,318.50 between October 2018 and December 2019. 17 According to Defendants,

the joint venture accounted for these tariff payments as costs of goods sold, which

increased the joint venture’s costs and reduced its net profits by $879,318.50. As a

result, and because the joint ventures costs and expenses exceeded its sales revenue,

Defendants claim the joint venture did not earn any net profits in 2019, so neither

Indigo nor Ocean Feast was compensated that year. 18 Defendants argue, however,

that because Louisiana Newpack received “fee-based” compensation, its 2% and 3%

fees amounted to payments of at least $317,888.16 in 2018 based on that year’s sales

figures, and $264,445.31 in 2019.19

        Defendants claim that on December 17, 2019, the Office of the United States

Trade Representative (“USTR”) published a Notice of Product Exclusions: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation (the “Notice”) in the Federal Register, announcing its decision to

grant certain exclusion requests from the duties previously assessed to goods

imported from China, including the crabmeat that the joint venture purchased and




16 R. Doc. 78-1 at   p. 3 (citing R. Doc. 78-2 at ¶ 10).
17 R. Doc. 78-1 at   p. 3 (citing R. Doc. 29 at ¶ 15; R. Doc. 78-2 at ¶ 11).
18 R. Doc. 78-1 at   p. 4 (citing R. Doc. 78-2 at ¶¶ 13-14).
19 R. Doc. 78-1 at   p. 4 (citing R. Doc. 78-2 at ¶ 15).
      Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 5 of 18



imported.20 Defendants assert that the product exclusions announced in the Notice

apply retroactively to September 24, 2018, meaning the joint venture is entitled to

reimbursement of the $879,318.50 paid in tariffs between October 2018 and

December 2019.21 Defendants claim that Louisiana Newpack has submitted formal

requests for return of the tariff amounts, or “protests,” and that Louisiana Newpack

will receive the $879,318.50 “on a rolling basis in the coming weeks” as the United

States Customs and Border Protection Agency reviews and processes the protests.22

        Defendants argue that the tariff reimbursement should be sequestered

because they belong to the joint venture, not Louisiana Newpack, since the tariffs

increased the joint venture’s costs of goods sold and decreased its net profits. 23

Defendants claim that there are competing claims to the funds, including: (1) Indigo

and Ocean Feast’s claim to their share of the $879,318.50 to the extent that it

increases the joint venture’s net profits; (2) creditors of the joint venture, including

Longhai; and (3) possibly Louisiana Newpack, which may claim that it is a creditor

of the joint venture.24 Defendants “vehemently deny” that Louisiana Newpack has

any claim to the tariff reimbursements, since the Joint Venture Agreement does not

entitle Louisiana Newpack to any of the joint venture’s net profits and limits its

compensation to a percentage of net sales. 25 As such, Defendants argue that these




20 R. Doc. 78-1 at p. 4 (citing R. Doc. 78-2 at ¶ 17).
21 R. Doc. 78-1 at p. 4 (citing R. Doc. 78-2 at ¶ 17).
22 R. Doc. 78-1 at p. 4 (citing R. Doc. 78-2 at ¶ 19).
23 R. Doc. 78-1 at p. 5.
24 Id. at pp. 5-6.
25 Id. at p. 6 (citing R. Doc. 78-2 at ¶ 15).
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 6 of 18



competing claims warrant sequestration of the funds during the pendency of

litigation.

        Defendants further assert that the grounds for issuance of a writ of

sequestration “unquestionably exist” under Fed. R. Civ. P. 64, La. Code Civ. P. 3501

and La. Code Civ. P. art. 3571 because the tariff reimbursements are within

Louisiana Newpack’s power to conceal, dispose of, or waste, and Defendants (and

other parties) have a claim of ownership to the funds. 26 Defendants further assert

that the Court should exercise its discretion by granting sequestration of the tariff

reimbursements without requiring Defendants to post a bond, as authorized by

Louisiana law and Fifth Circuit precedent. 27 Defendants argue that security is not

required in this case because they are agreeable to placing the funds in an interest-

bearing account at a federally insured bank, and therefore Louisiana Newpack will

not suffer any harm from the wrongful issuance of a writ of sequestration.

Alternatively, if the Court determines that security is required, Defendants claim

that only a nominal bond should be set. 28

        On August 3, 2020, Longhai filed a Memorandum in Support of Defendants’

Motion, asserting that sequestration is warranted to protect its interest in the tariff

reimbursements as a creditor of the joint venture. 29 Longhai points out that two of

the joint venturers acknowledged in the instant Motion that Louisiana Newpack owes


26 R. Doc. 78-1 at pp. 6-7 (citations omitted).
27 R. Doc. 78-1 at pp. 10-11 (citing La. Code Civ. P. art. 3574; J.C. Trahari Drilling Contractor, Inc. v.
Sterling, 335 F.2d 65, 66 (5th Cir. 1964); Joiner v. Bill Hood Ford, Inc., 2002-0996 (La. App. 1 Cir.
4/2/03); 843 So.2d 1147, 1151; People’s United Equip. Finan. Corp. v. TAK, LLC, Civ. A. No. 18-11767,
2019 WL 2744481 (E.D. La. July 1, 2019)).
28 R. Doc. 78-1 at p. 11.
29 R. Doc. 79.
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 7 of 18



a balance of $988,188.03 to Longhai, 30 and that Lee acknowledged the debt and

personal responsibility for the debt owed by Louisiana Newpack in a letter dated July

11, 2019.31 Longhai asserts that Lee has balked at paying the debt because he wants

to be reimbursed by Indigo and Ocean Feast for his capital investments and personal

loans used to finance the joint venture. Longhai claims that, upon information and

belief, Lee has taken control of the procured crabme at and continues to sell the

product, but is diverting the proceeds to repay the debt Louisiana Newpack owes him

(Lee), instead of paying the long-overdue amounts owed to Longhai, an acknowledged

creditor.32 As such, and because the tariff reimbursements would satisfy most of the

amount owed to Longhai, Longhai asserts that the tariff reimbursements should be

sequestered pending resolution of its claims.

        Also on August 3, 2020, Louisiana Newpack filed its Opposition brief, asserting

that the Motion should be denied because Defendants cannot satisfy the

requirements for the issuance of a writ of sequestration. 33 Louisiana Newpack argues

that Defendants do not have an ownership interest in the tariff reimbursements, they

cannot establish the amount of the funds to be sequestered with “specific facts,” and

they failed to post security, all of which are required under Louisiana law. 34

Louisiana Newpack points out that Defendants seek sequestration of a speculative,

yet-to-be-received amount of $879,318.50, but Louisiana Newpack has only received




30 R. Doc. 79 at p. 2 (quoting R. Doc. 78-2 at ¶¶ 8-9; R. Doc. 78-1 at p. 3).
31 R. Doc. 79 at p. 2 (quoting R. Doc. 79-1).
32 R. Doc. 79 at p. 3.
33 R. Doc. 81.
34 Id. at pp. 1-2 (citing La. Code Civ. P. arts. 3501, 3571).
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 8 of 18



approximately $231,299.24 to date and it is unclear whether, or when, it may receive

any additional tariff reimbursements. 35 According to Louisiana Newpack, it is well

settled that sequestration of property based upon a thing not yet due is improper. 36

       Louisiana Newpack further asserts that it has already used the $231,299.24 to

offset a fraction of the debts that Ocean Feast and Indigo owe to the joint venture,37

and to “pay down loans made to the Joint Venture.”38 Louisiana Newpack argues

that Defendants neither own nor have the right to possess the tariff reimbursements,

which belong to the joint venture. Louisiana Newpack claims that under the terms

of the Joint Venture Agreement, it has the right to possess the reimbursements as

“security” in its position as financier. 39 As the financier, Louisiana Newpack asserts

that it was required to incur, and has incurred, significant costs on behalf of the joint

venture, and that the Joint Venture Agreement allows Louisiana Newpack to recoup

its expenses from the joint venture’s receivables, which are held as security to ensure

payment of the joint venture’s debts.40 Louisiana Newpack asserts that because the

joint venture has been operating at “a great loss for many, many months,” it used the

$231,299.24 tariff reimbursement that it received in June 2020 to offset the losses, so

there is no “net profit” to which Ocean Feast or Indigo could conceivabl y have any

interest.41 Louisiana Newpack argues that Longhai’s memorandum in support of the


35 R. Doc. 81 at pp. 2, 9-10 (citing R. Doc. 81-1 at ¶ 7).
36 R. Doc. 81 at p. 11 (quoting Williams v. Williams, 541 So.2d 928, 931 (La. App. 5 Cir. 3/15/89)).
37 Louisiana Newpack asserts that as of May 31, 2020, Indigo and Ocean Feast, along with their

principals, Zeng and Martinez-Malo, were each indebted to the joint venture (and Louisiana Newpack)
in the amount of $1,318,504.00. R. Doc. 81 at pp. 2, 7, 10.
38 R. Doc. 81 at p. 2 (citing R. Doc. 81-1 at ¶ 7).
39 R. Doc. 81 at pp. 2, 6, 12 (citing R. Doc. 81-2).
40 R. Doc. 81 at pp. 3, 5-7, 12 (citing R. Doc. 81-2).
41 R. Doc. 81 at pp. 3, 11.
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 9 of 18



instant Motion should be disregarded because it adds nothing more than unsupported

conjecture and the superficial beliefs of Longhai. 42

       Finally, to the extent this Court finds that a writ of sequestration should issue,

Louisiana Newpack asserts that the Motion should be denied because Defendants

failed to post security, as required under La. Code Civ. P. arts. 3501 & 3574. 43

Louisiana Newpack claims that the Court only has discretion to dispense with that

requirement if it is “is dispensed with by law.” 44 Louisiana Newpack argues that

Defendants fail to cite any legal authority that would allow the Court to dispense

with the security requirement. Louisiana Newpack further asserts that the Court

cannot cure Defendants’ failure to post security by issuing a writ of sequestration on

its own motion under Article 3501. 45 Louisiana Newpack asserts that Article 3501

only allows the Court to issue a writ of sequestration without requiring security if the

Court finds that there is a dispute regarding ownership of the property and neither

party appears to have a better right to possession. 46 Louisiana Newpack argues that

Defendants have not identified any facts that would allow the Court to make such a

finding. As such, Louisiana Newpack asserts that the Motion should be denied.

       In response, Defendants argue that Louisiana Newpack’s Opposition brief

underscores why sequestration is appropriate in this case because Louisiana

Newpack admitted that it has unilaterally disposed of $231,299.24 in tariff



42 R. Doc. 81 at pp. 13-14.
43 Id. at pp. 3, 14.
44 Id. at p. 14 (quoting La. Code Civ. P. art. 3574) (quotation marks omitted).
45 R. Doc. 81 at pp. 14-15. Although Louisiana Newpack cites Article 3501, La. Code Civ. P. art. 3573

governs sequestration by the Court on its own motion.
46 R. Doc. 81 at p. 15 (quoting La. Code Civ. P. art. 3501) (quotation marks omitted).
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 10 of 18



reimbursements it received in June 2020.47 Defendants believe that the funds were

used by Louisiana Newpack to pay itself and/or its owner, Lee, for “debts” the joint

venture purportedly “owed” them. 48 Defendants argue that Louisiana Newpack has

no authority to decide how, and in what order, to satisfy claims against joint venture

property, or to pay itself or its owner from the tariff reimbursements.49 Although

Louisiana Newpack claims there are no funds to sequester, Defendants argue that

Louisiana Newpack does not contest that it will receive the remaining $648,012.26 of

the tariff reimbursements and Louisiana Newpack cannot avoid sequestration

because it does not yet have physical possession of the remaining funds.50 Defendants

assert that Louisiana Newpack’s argument regarding sequestration of funds “not yet

due” ignores that the tariff reimbursements are due and that they are a certain,

undisputed sum that Louisiana Newpack unquestionably will receive. 51

        Defendants further assert that although the tariff reimbursements are

property of the joint venture, Defendants’ membership in the joint venture entitles

them to their share of those funds to the extent any remain after Longhai is paid.52

Contrary to Louisiana Newpack’s argument, Defendants assert the tariff

reimbursements are not “accounts receivables” that it may hold as “security,” as they

are not amounts owed from customers. Instead, they are repayments for the costs of

goods sold by the joint venture.53 Defendants also argue that Louisiana Newpack’s


47 R. Doc. 84 at p. 2 (citing R. Doc. 81 at p. 9); R. Doc. 84 at p. 3.
48 R. Doc. 84 at pp. 2, 3.
49 Id. at p. 3.
50 Id. at pp 2-3 (citing Blitz v. Guenin, 187 So. 690 (La. App. 1939)).
51 R. Doc. 84 at p. 3 n.1.
52 Id. at p. 4.
53 Id. at p. 6.
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 11 of 18



argument regarding security ignores Fifth Circuit authority that gives this Court

discretion to seize tariff reimbursements without requiring a bond. 54 Defendants

point out that Louisiana Newpack failed to identify any damage that it would suffer

if the tariff reimbursements are wrongfully seized, or why the funds should not be

placed in an interest bearing account. 55 Contrary to Louisiana Newpack’s assertion,

Defendants argue that this Court can dispense with the security requirement because

the parties have competing claims to joint venture property (the funds) which, at a

minimum, are equal claims to the tariff reimbursements. 56 Thus, Defendants

maintain that the Motion should be granted without requiring security.

        II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 64(a) provides that, “At the commencement of

and throughout an action, every remedy is available that, under the law of the state

where the court is located, provides for seizing a person or property to secure

satisfaction of the potential judgment. But a federal statute governs to the extent it

applies.” One of the remedies available under this rule is sequestration. 57 Louisiana

law provides that a writ of sequestration “shall issue only when the nature of the

claim and the amount thereof, if any, and the grounds relied upon for the issuance of

the writ clearly appear from specific facts shown by the petition verified by, or by the

separate affidavit of, the petitioner, his counsel, or agent.” 58 Louisiana Code of Civil


54 R. Doc. 84 at p. 6 (citing J.C. Trahari Drilling Contractor, Inc. v. Sterling, 335 F.2d 65, 66 (5th Cir.
1964); People’s United Equip. Finan. Corp. v. TAK, LLC, Civ. A. No. 18-11767, 2019 WL 2744481 (E.D.
La. July 1, 2019)).
55 R. Doc. 84 at p. 7 & n.5.
56 Id. at pp. 7-8.
57 Fed. R. Civ. P. 64(b).
58 La. Code Civ. P. art. 3501.
       Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 12 of 18



Procedure article 3501 requires the applicant to “furnish security as required by law

for the payment of the damages the defendant may sustain when the writ is obtained

wrongfully.”59 The grounds for issuance of a writ of sequestration are found in La.

Code Civ. P. art. 3571, which provides:

          When one claims the ownership or right to possession of property, or a
          mortgage, security interest, lien, or privilege thereon, he may have the
          property seized under a writ of sequestration, if it is within the power of
          the defendant to conceal, dispose of, or waste the property or the
          revenues therefrom, or remove the property from the parish, during the
          pendency of the action.

          In Pioneer Bank & Tr. Co. v. Oechsner, the collateral for a loan consisted of

“buildings, improvements, machinery, equipment, furniture, furnishings and all

other property, movable and immovable,” and the creditor moved for sequestration of

the property “and the revenues from the use of the property” under Article 3571.60 In

affirming the appellate court’s decision allowing sequestration, the Louisiana

Supreme Court explained:

          Pioneer need not show that Oechsner would conceal or waste the
          revenues, only that it is within his power to do so. Because the of the
          very nature of the revenues and the fact that they are on the mortgaged
          property and kept by Oechsner, it is within Oechsner’s power to conceal,
          dispose of or waste the said revenues. Therefore we hold that, under
          arts. 3571 and 327, Pioneer may have the mortgaged property seized




59   Id.
60   468 So.2d 1164, 1166 (La. 1985).
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 13 of 18



       under a writ of sequestration and collect the revenues produced by the
       property under seizure.61

The Louisiana Supreme Court has also held that a writ of sequestration is “an

extremely harsh remedy which is only extended where the formalities of the law have

been strictly and literally complied with . . . .” 62

       III.    ANALYSIS

               1. Louisiana Newpack has the power to conceal, dispose of, or
                  waste the tariff reimbursements.

       As in Pioneer, because of the nature of the property at issue in this case—

money—the Court finds it is within Louisiana Newpack’s power to conceal, dispose

of, or waste the tariff reimbursements. The Court agrees with Defendants that

Louisiana Newpack’s Opposition brief underscores this fact, as Louisiana Newpack

readily admits that it has already received, and disposed of, $231,299.24 in tariff

reimbursements, which it used, at least in part, to repay itself and/or Lee. 63

Accordingly, Defendants have shown that it is within Louisiana Newpack’s power to

conceal, dispose of, or waste the remaining tariff reimbursements, or $648,019.26,

during the pendency of the action, as required under La. Code Civ. P. art. 3571.

               2. Defendants have an ownership interest in the tariff
                  reimbursements based upon the Joint Venture Agreement.

       The Court further finds that Defendants have shown that they have an

ownership interest in the remaining tariff reimbursements under the terms of the




61 Id. at 1168 (internal citations omitted).
62 Hancock Bank v. Alexander, 237 So.2d 669, 672 (La. 1970); Joiner v. Bill Hood Ford, Inc., 2002-0996
(La. App. 1 Cir. 4/2/03), 843 So.2d 1147, 1150 (quoting Hancock Bank, 237 So.2d at 672).
63 R. Doc. 81 at p. 2 (citing R. Doc. 81-1 at ¶ 7).
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 14 of 18



Joint Venture Agreement. Defendants claim an ownership interest in the tariff

reimbursements based upon Indigo and Ocean Feast’s right to split the net profits of

the joint venture, and the fact that the $879,318.50 in tariff reimbursements belong

to, and will increase the net profits of, the joint venture.         Although Louisiana

Newpack argues that Defendants have no ownership interest or right to possess the

tariff reimbursements because the reimbursements belong to the joint venture, the

Court disagrees. Louisiana Newpack fails to acknowledge the practical effect that

the tariff reimbursements will have on the net profits of the joint venture. As

Defendants point out, any tariff reimbursements will reduce the joint venture’s costs

of goods sold, thereby increasing the joint venture’s net profits, which, according to

the Joint Venture Agreement, belong to Ocean Feast and Indigo. Louisiana Newpack

readily admits in its First Amended Complaint and in its Opposition brief that

Defendants are entitled to the net profits of the joint venture under the Joint Venture

Agreement.64 Although Louisiana Newpack argues that Defendants have no interest

in the tariff reimbursements because Indigo and Ocean Feast must share equally in

the joint venture’s losses, to a tune of over $1.3 million each, that assertion is a source

of contention between the parties and hotly contested by Defendants.65

        The Court rejects Louisiana Newpack’s assertion that it has the right to hold

the tariff reimbursements as security under the terms of the Joint Venture

Agreement to secure the payment of the joint venture’s debts. 66 While the Joint



64 R. Doc. 29 at ¶ 19 (citing R. Doc. 29-1); R. Doc. 81 at p. 3.
65 See R. Doc. 29 at ¶¶ 38, 129-134; R. Doc. 33-1 at pp. 20-21.
66 See R. Doc. 81 at p. 12.
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 15 of 18



Venture Agreement empowers Louisiana Newpack to hold inventory and “Account

Receivables” as security, 67 as Defendants aptly point out, the term “accounts

receivable” typically refers to money owed by customers for goods or services

delivered or used. Nonetheless, even if Louisiana Newpack has the right to hold the

tariff reimbursements as security, that right does not negate the fact that the tariff

reimbursements impact the joint venture’s net profits or Defendants’ right to share

in the net profits. The Court likewise rejects Louisiana Newpack’s assertion that

Defendants are not entitled to sequestration of future tariff reimbursements because

they constitute “a thing not yet due him.”68 The Court agrees with Defendants 69 that

Louisiana Newpack’s argument ignores that the tariff reimbursements are due, even

though the full amount of the tariff reimbursements has not yet been paid. While

Louisiana Newpack claims that “there is no certainty as to whether or when

[$879,318.50 in tariff reimbursements] will be received,” 70 it does not dispute

Defendants’ assertion that Louisiana Newpack has submitted formal requests for

$879,318.50 in tariff reimbursements. Louisiana Newpack even submitted evidence

that “applications [for tariff reimbursements] have been submitted by a third party

representative.” 71 The Court notes that Louisiana Newpack completely glosses over

this issue by asserting that it received $231,299.24 in tariff reimbursements in June




67 R. Doc. 78-3 at p. 2.
68 R. Doc. 81 at p. 11 (citing Williams v. Williams, 531 So.2d 928, 931 (La. App. 5 Cir. 3/15/89)).
69 See R. Doc. 83 at p. 3 n. 1.
70 R. Doc. 81 at p. 9 (citing R. Doc. 81-1 at ¶ 7).
71 R. Doc. 81-1 at ¶ 7.
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 16 of 18



2020,72 without explaining its role in requesting the tariff reimbursements or the

amount of reimbursement sought.

       Based on the foregoing, the Court finds that Defendants have shown an

ownership interest in the tariff reimbursements.

               3. Security

       Under La. Code Civ. P. art. 3574, “An applicant for a writ of sequestration shall

furnish security for an amount determined by the court to be sufficient to protect the

defendant against any damage resulting from a wrongful issuance, unless security is

dispensed with by law.” Louisiana Newpack acknowledges in its Opposition brief

that the Court can dispense with the security requirement when issuing a writ of

sequestration on its own motion if the Court finds that there is a dispute regarding

ownership of the property and one of the parties does not appear to have a better

right to possession than the other.            73   However, this case does not involve

sequestration by this Court on its own motion under La. Code Civ. P. art. 3573. This

is a request for a writ of sequestration under La. Code Civ. P. art. 3501. Although

the Louisiana Supreme Court has not directly addressed the extent to which Article

3574 grants discretion to issue a writ of sequestration without secur ity, as requested

by Defendants, this Court has held that, “in Joiner v. Bill Hood Ford, Inc., the

Louisiana Court of Appeal for the First Circuit relied on Ludwig and J.C. Trahan to

hold the trial court had ‘wide latitude and discretion afforded it in ordering . . .


72See R. Doc. 81 at p. 2; R. Doc. 81-1 at ¶¶ 5 & 6.
73R. Doc. 81 at pp. 14-15 (citing La. Code Civ. P. 3501). Although Louisiana Newpack cites La. Code
Civ. P. art. 3501 to support this assertion, Louisiana Newpack quotes directly from La. Code Civ. P.
art. 3573, which governs “Sequestration by court on its own motion.”
     Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 17 of 18



sequestration without bond.’” 74           As such, this Court concluded that it has the

discretion to grant sequestration without bond. 75

       Nevertheless, the Court believes that requiring security is appropriate. As

Defendants point out, the purpose of furnishing security is to protect Louisiana

Newpack from any harm for wrongful seizure. 76                      Thus, the remaining tariff

reimbursements received by Louisiana Newpack in the amount of $648,019.26, shall

be sequestered and placed in an interest-bearing account at a federally insured bank

and Defendants shall post security in the amount of $10,000.00.

       Accordingly, the Court finds that Defendants are entitled to have any tariff

reimbursements due to be paid to Louisiana Newpack seized under a writ of

sequestration and placed in an interest-bearing account at a federally insured bank.

Defendants have shown specific facts, through the affidavit of Martinez-Malo, to

warrant the issuance of a writ of sequestration under La. Code Civ. P. 3501.

Defendants have established adequate grounds for the issuance of a writ of

sequestration under La. Code Civ. P. art. 3571 by showing that they have an

ownership interest in the remaining tariff reimbursements and that it is within

Louisiana Newpack’s power to conceal, dispose of, or waste the funds, as it did with

the first $231,299.24 of tariff reimbursement that it received. Further, recognizing

that a writ of sequestration is a harsh remedy, the Court has considered whether any


74 People’s United Equipment Finance Corp. v. TAK, LLC, Civ. A. No. 18-11767, 2019 WL 2744481, at
*4 (E.D. La. Jul. 1, 2019) (citing Joiner, 2002-0996 (La. App. 1 Cir. 4/2/03), 843 So.2d 1147; Ludwig v.
Calloway, 187 So.4 (La. 1939); J.C. Trahan Drilling Contractor, Inc. v. Sterling, 335 F.2d 65, 66 (5th
Cir. 1964)).
75 People’s United Equipment Finance Corp., Civ. A. No. 18-11767, 2019 WL 2744481 at *4.
76 See La. Code Civ. P. art. 3501 (“The applicant shall furnish security as required by law for the

payment of the damages the defendant may sustain when the writ is obtained wrongfully.”).
       Case 2:19-cv-12948-WBV-KWR Document 86 Filed 08/27/20 Page 18 of 18



lesser remedy would protect the tariff reimbursements from concealment, disposal or

waste. The Court is not satisfied that any other recourse would protect the disputed

funds.

          IV.      CONCLUSION

          IT IS HEREBY ORDERED that Defendants’ Motion for Issuance of Writ of

Sequestration77 is GRANTED.

          IT IS FURTHER ORDERED that Defendants shall post security in the

amount of $10,000.00 prior to the issuance of the writ of sequestration.

          IT IS FURTHER ORDERED that Defendants shall have until Wednesday,

September 2, 2020, to provide that Court with a proposed Order for Writ of

Sequestration commensurate with the Court’s findings. Defendants shall send the

proposed Order to the Court’s email address, efile-Vitter@laed.uscourts.gov.

          New Orleans, Louisiana, August 26, 2020.



                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




77   R. Doc. 78.
